AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
                                                                                                                                                       OJ
                                                                                                                                                       (
                                                                                                                                         Page 1 of 1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                     v.                                      (For Offenses Committed On or After November l, 1987)


             Margarito Leobardo Ramirez-Garcia                               Case Number: 3:19-mj-22543

                                                                            Michael J Messina
                                                                            Defendant's Attorney


REGISTRATION NO. 8606 6298
                                                                                                            FIU ED
                                                                                                                 t.;11.all\a'il.."lb




THE DEFENDANT:                                                                                                JUN 2 G 2019
 [gj pleaded guilty to count(s) 1 of Complaint
 •   was found guilty to count(s)                                                   vLERK US DIS; fllCT COUflT
                                                                               SOUTHERN DISTRICT OF Cf,LIFORN,.
                                                                               •,
     after a plea of not guilty.                                                                          DEPUTY
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                           Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1
•    The defendant has been found not guilty on count(s)
                                                                         -------------------
•    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              6 TIME SERVED                              D _ _ _ _ _ _ _ _ _ days

 lg] Assessment: $10 WAIVED                  Fine: WAIVED
                                                 [gj
 lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 J\,e defendant's possession at the time of arrest upon their_deport~tion\~r remova\.           ( J \\ 1, .,,., 1 •I\,\ F't,,n'        I".:            'r: l,
•,
1     Court r.~co,llll!1e9:ds clefendant be deported/removed with relative,/ \v\S t v'\ f. ~ I
     \C/Md ;;l.?),•jLjL[_
                                                                                   I      11 11  I        charged m case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Wednesday, June 26, 2019
                                                                          Date of Imposition of Sentence

                  -'Ji:;;f<<V'
Received       ,:f&;~(;;,
             DUSM
                                                                          ni:lJ.il::::BLOcK
                                                                          UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                         3:19-mj-22543
